Name: Commission Regulation (EC) No 2122/2003 of 2 December 2003 re-establishing the preferential customs duty on imports of uniflorous (bloom) carnations originating in Morocco
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  Africa;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R2122Commission Regulation (EC) No 2122/2003 of 2 December 2003 re-establishing the preferential customs duty on imports of uniflorous (bloom) carnations originating in Morocco Official Journal L 318 , 03/12/2003 P. 0014 - 0015Commission Regulation (EC) No 2122/2003of 2 December 2003re-establishing the preferential customs duty on imports of uniflorous (bloom) carnations originating in MoroccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(b) thereof,Whereas:(1) Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community.(2) Council Regulation (EC) No 747/2001(3), as last amended by Regulation (EC) No 786/2002(4), opens and provides for the administration of Community tariff quotas for fresh cut flowers and flower buds originating in Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas.(3) The preferential customs duty fixed for uniflorous (bloom) carnations originating in Morocco by Regulation (EC) No 747/2001 was suspended by Commission Regulation (EC) No 1976/2003(5).(4) Commission Regulation (EC) No 2064/2003(6) fixed Community producer and import prices for carnations and roses for application of the arrangements for importation from the countries in question for the period from 26 November to 9 December 2003.(5) On the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in Article 2(4) of Regulation (EEC) No 4088/87 is met for uniflorous (bloom) carnations originating in Morocco. The preferential customs duty should be reintroduced.(6) In between meetings of the Management Committee for Live Plants and Floriculture Products, the Commission must adopt such measures,HAS ADOPTED THIS REGULATION:Article 11. For imports of uniflorous (bloom) carnations (CN code ex 0603 10 20 ) originating in Morocco the preferential customs duty set by Regulation (EC) No 747/2001 is reintroduced.2. Regulation (EC) No 1976/2003 is hereby repealed.Article 2This Regulation shall enter into force on 3 December 2003.It shall apply from 26 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 109, 19.4.2001, p. 2.(4) OJ L 124, 14.5.2002, p. 3.(5) OJ L 293, 11.11.2003, p. 11.(6) OJ L 308, 25.11.2003, p. 13.